This is an attempted appeal from an order denying a motion for a reconsideration of a judgment denying a petition to modify a decree of divorce, in so far as the custody of the child of the parties is concerned. The petition to thus modify the decree was denied, and a formal judgment or order to that effect was signed and entered on June 26, 1926. Thereafter, a motion to reconsider the judgment denying the petition was served and filed and thereafter, as it is recited in the order,
". . . the matter coming on regularly to be heard in open court on this 10th day of July, 1926, upon defendant's motion to have a reconsideration of the order made and entered on the 26th day of June, 1926, and permit a rehearing thereon,"
an order was signed and entered on November 10, 1926, denying it. It is from this last order the appeal is taken — the notice of appeal stating that
"The defendant in the above entitled action hereby appeals to the supreme court of the state of Washington *Page 651 
from the judgment herein entered in the above entitled cause in the above entitled court on the 10th day of November, 1926."
The notice of appeal was served and filed on November 17, 1926.
[1] The respondent has moved to dismiss the appeal. It was too late in November to appeal from the final judgment entered on June 26. The notice that was given refers to the order entered on November 10, 1926. That order was not appealable. The final order of June 26, 1926, was entered on the same day the matter was heard. The so-called motion to reconsider was neither more nor less than a motion for a new trial. An order denying a motion for a new trial after final judgment has been entered is not appealable. Carlson v. Vashon Nav. Co., 102 Wash. 75,172 P. 860; Lefever v. Blattner, 57 Wash. 637, 107 P. 835; SoundInv. Co. v. Fairhaven Land Co., 45 Wash. 262, 88 P. 198.
Appeal dismissed.
MACKINTOSH, C.J., MAIN, FRENCH, and FULLERTON, JJ., concur. *Page 652